ATTORNEY GRIEVANCE COMMISSION *                             IN THE
  OF MARYLAND                                               COURT OF APPEALS
                                                            OF MARYLAND
               Petitioner
                                                            Misc. Docket AG No. 79
V.
                                                            September Term, 2015

LAURA HAWKINS STRACHAN

               Respondent.

                                                 ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Laura H. Strachan, to indefinitely suspend the

Respondent from the practice of law. The Court having considered the Petition and the record

herein, it is this 22nd day of February, 2016.

       ORDERED, that Respondent, Laura Hawkins Strachan, be and she is hereby indefinitely

suspended from the practice of law in the State of Maryland for violation of Rules 5.5, 8.1(a) and

8.4 (a), (c) and (d) of the Maryland Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Laura Hawkins

Strachan from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 16-772(d).



                                                     /s/ Lynne A. Battaglia
                                                     Senior Judge